IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,477-01


                 EX PARTE CLYDE JAY-TODD WALKER III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 15-0228X IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of driving while intoxicated and sentenced to three years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that is being held on a parole revocation warrant for over ninety days, has

not been charged with any new offense, and is being denied a parole revocation hearing despite his

requests. On August 19, 2020, this Court remanded the case to the trial court so that it could make

findings of fact and conclusions of law, as well as to obtain a response from a person with

knowledge of relevant facts addressing the issue of whether the Parole Board is providing Applicant
                                                                                                       2

with a timely parole revocation hearing. The trial court has now made findings and conclusions;

however, it is not clear whether Applicant, as of February 2022, has been given a timely final parole

revocation hearing.

        Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE §

508.282(a). In these circumstances, additional facts are needed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the

Texas Department of Criminal Justice’s Office of the General Counsel to obtain a response from

a person with knowledge of relevant facts addressing the issue of whether the Parole Board is

providing Applicant with a timely parole revocation hearing. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by

counsel. If the trial court elects to hold a hearing, it shall determine if Applicant is represented by

counsel, and if not, whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is currently being held on the parole revocation warrant executed in 2020 and, if so, whether he has

received a timely final revocation hearing. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make supplemental findings of fact and conclusions of law within ninety

days from the date of this order. The district clerk shall then immediately forward to this Court the

trial court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts
                                                                                            3

from hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: March 2, 2022
Do not publish